IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00174-CR

COREY WHITTING,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 26519


                          MEMORANDUM OPINION


      Corey Whitting entered a plea of guilty to the offense of obstruction or retaliation.

The trial court deferred adjudication of guilt and placed Whitting on community

supervision for two years and assessed a $1000 fine. On August 28, 2015, the State filed

a motion to adjudicate, and on June 16, 2016, the State filed an Amended Motion to

Adjudicate. Whitting entered a plea of true to some of the allegations in the State’s

Motion to Adjudicate and not true to others. After a hearing, the trial court found seven
of the allegations to be true, convicted Whitting of the offense of obstruction or retaliation,

and assessed punishment at four years confinement and a $1000 fine. We affirm.

        Whitting’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Whitting of his right to submit a brief

on his own behalf. Whitting did not file a brief. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

        Counsel's request that he be allowed to withdraw from representation of Whitting

is granted. Additionally, counsel must send Whitting a copy of our decision, notify

Whitting of his right to file a pro se petition for discretionary review, and send this Court


Whitting v. State                                                                        Page 2
a letter certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed November 14, 2018
Do not publish
[CR25]




Whitting v. State                                                              Page 3